Citation Nr: 0519075	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  04-13 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
to include coccygodynia.

2.  Basic eligibility for non-service connected VA pension 
benefits.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and M. R.




ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active service from July 29 to October 7, 
1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from March and August 2003 rating determinations by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In April 2005 the veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.

The issue of entitlement to service connection for a low back 
disorder to include coccygodynia will be addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

On April 20, 2005 at a personal hearing held at the RO, prior 
to the promulgation of a decision by the Board in the appeal, 
the veteran effectively withdrew his appeal of basic 
eligibility for non-service connected VA pension benefits.


CONCLUSION OF LAW

There remain no allegations of errors of fact or law for 
appellate consideration. 38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 and 38 C.F.R. § 20.202, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed. Only an 
appellant or an appellant's authorized representative may 
withdraw an appeal.  38 C.F.R. § 20.204 (a).  Withdrawal of 
an appeal will be deemed a withdrawal of the Notice of 
Disagreement and, if filed, the substantive appeal as to all 
issues to which the withdrawal applies.  38 C.F.R. § 20.204 
(c).

On April 20, 2005 at a personal hearing held at the RO, prior 
to the promulgation of a decision in the appeal, the veteran 
and his authorized representative effectively withdrew the 
appeal of basic eligibility for non-service connected VA 
pension benefits. As a result there remain no allegations of 
errors of fact or law for appellate consideration for the 
aforementioned issue.

In closing, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations 
set forth certain notice and assistance provisions. 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a). However, the Board finds 
nothing in the legislation or implementing regulations which 
affects the veteran's ability to withdraw issues from 
appellate status.


ORDER


The appeal of basic eligibility for non-service connected VA 
pension benefits is dismissed.



REMAND

Received at the RO and forwarded to the Board in May 2005 is 
additional pertinent evidence from the veteran. With respect 
to the effect of the submission of evidence to the Board not 
previously considered, the Board consults 38 C.F.R. § 20.1304 
(c) (effective October 4, 2004); 69 Fed. Reg. 53807 
(September 2004).  Any pertinent evidence submitted by the 
veteran or his representative to the Board but not considered 
by the agency of original jurisdiction (AOJ) must be referred 
to the AOJ for review unless the veteran or his 
representative waives, in writing, such right to AOJ review 
or the Board determines that the benefit(s) to which the 
evidence relates may be fully allowed on appeal without such 
referral. 38 C.F.R. § 20.1304.

The Board finds that the recent evidence submitted in support 
of the veteran's claim is pertinent to his claim, and that 
there is no waiver of the RO's initial review of this 
evidence.  These facts require the remand of the issue of 
service connection for a low back disorder, to include 
coccygodynia. 38 C.F.R. § 20.1304.

In addition, a review of the record shows that the March 2003 
VA medical opinion regarding the etiology of the veteran's 
low back disorder was offered by a certified physician's 
assistant (PA-C).  The Board concludes that an opinion 
rendered by a VA physician with medical training and 
expertise in the area of spine pathology would lend 
additional competent medical evidence in this case.  

In consideration of the foregoing, this case is REMANDED to 
the RO to the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following:

1.  The RO should review the record 
and take any necessary action to 
ensure compliance with all notice 
and assistance requirements set 
forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 
implementing regulations, codified 
at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003). The RO 
should ensure that the appellant has 
been properly advised of (a) the 
information and evidence not of 
record that is necessary to 
substantiate her claim, (b) the 
information and evidence that VA 
will seek to provide, and (c) the 
information and evidence that the 
appellant is expected to provide; 
and be advised to submit any 
evidence in his possession that is 
pertinent to his claim.    

2.  The veteran should be afforded a VA 
medical examination of the spine by an 
orthopedic physician. The veteran's 
claims file must be provided to the 
examiner for review in conjunction with 
the examination. The examiner is 
requested to conduct all necessary tests 
and studies. The physician is requested 
to render a medical opinion indicating 
whether it is at least as likely or not 
(50 percent or greater) that the 
veteran's pre-existing back disorder 
increased in pathology during his period 
of service. The examiner is requested to 
provide a complete rationale for any 
conclusions reached, and support any 
opinion with reference to clinical 
evidence.

3.  The case should be reviewed on the 
basis of all of the evidence received 
since the supplemental statement of the 
case, dated in May 2004, including the 
additional evidence that was received in 
May 2005. The RO should then determine 
whether any additional development of the 
evidence is necessary. After all required 
notification and development has been 
completed, the issue currently on appeal 
should be reviewed on the basis of all 
evidence of record. If the benefit sought 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).






	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


